
	

114 HR 2241 : Global Health Innovation Act of 2015
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2241
		IN THE SENATE OF THE UNITED STATES
		December 18, 2015Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To direct the Administrator of the United States Agency for International Development to submit to
			 Congress a report on the development and use of global health innovations
			 in the programs, projects, and activities of the Agency.
	
	
 1.Short titleThis Act may be cited as the Global Health Innovation Act of 2015. 2.Annual report (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for a period of 4 years, the Administrator of the United States Agency for International Development shall submit to Congress a report on the development and use of global health innovations in the programs, projects, and activities of the Agency.
 (b)Matters To Be IncludedThe report required by subsection (a) shall include the following: (1)A description of—
 (A)the extent to which global health innovations described in subsection (a) include drugs, diagnostics, devices, vaccines, electronic and mobile health technologies, and related behavior change and service delivery innovations;
 (B)how innovation has advanced the Agency’s commitments to achieving an HIV/AIDS-free generation, ending preventable child and maternal deaths, and protecting communities from infectious diseases, as well as furthered by the Global Health Strategic Framework;
 (C)how goals are set for health product development in relation to the Agency’s health-related goals and how progress and impact are measured towards those goals;
 (D)how the Agency’s investments in innovation relate to its stated goals; and (E)progress made towards health product development goals.
 (2)How the Agency both, independently and with partners, donors, and public-private partnerships, is— (A)leveraging United States investments to achieve greater impact in health innovation;
 (B)engaging in activities to develop, advance, and introduce affordable, available, and appropriate global health products; and
 (C)scaling up appropriate health innovations in the development pipeline. (3)A description of collaboration and coordination with other Federal departments and agencies, including the Centers for Disease Control and Prevention, in support of global health product development, including a description of how the Agency is working to ensure critical gaps in product development for global health are being filled.
 (4)A description of how the Agency is coordinating and aligning global health innovation activities between the Global Development Lab, the Center for Accelerating Innovation and Impact, and the Bureau for Global Health.
				
	Passed the House of Representatives December 18, 2015.Karen L. Haas,Clerk
